Redfield, Ch. J.
For a short period after the present judicial system was adopted in 1825, by which cases were allowed to pass from the county court into this court, upon exceptions and motion, without the formality of a writ of error, it was customary to entertain motions for new trials in this court, so long as the exceptions were pending. This was done upon the basis of the two courts being practically combined in the trial of causes, the jury trial being had in the county court, and the questions of law, reserved at the trial, being heard in this court.
But it was, upon further examination and consideration, found that this theory was not maintainable. The two courts are as essentially distinct in the trial of causes, as under the former practice of bringing cases into this court by writ of error only.
The judgment in the county court is final, to all intents and for all purposes, the same whether exceptions are allowed or not, until reversed. And it makes no practical difference whether the questions of law reserved at the trial in the county court pass into this court upon exceptions, or writ of error. In neither case has the supreme court any jurisdiction to grant new trials, for matters not appearing upon the record, except upon petition.
We think, therefore, that this petition can only be maintained *417as such, and not upon the ground of any aid or support which it may he able to derive from the pendency of the exceptions.
And as a distinct original proceeding, we think the statute is very explicit, in declaring that the appropriate purpose of the general term does not embrace it, and that it must, therefore, be dismissed, with costs.